Citation Nr: 0924490	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE


Service connection for a lung condition, to include chronic 
lung disease, emphysema, chronic obstructive pulmonary 
disease (COPD), and pneumonia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision, which denied the 
Veteran's service connection claim.

In his VA Form 9, dated in March 2008, the Veteran requested 
a central office hearing, which was scheduled for May 2009.  
The record reflects that the Veteran failed to show for the 
scheduled hearing and a request for postponement has not been 
received.  As such, the Board may proceed as if the hearing 
has been withdrawn.  38 C.F.R. § 20.700(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's claim of service 
connection for a lung condition has been advanced on the 
docket, and therefore must be adjudicated without unnecessary 
delay.  However, after a thorough review of the claims file, 
the Board finds that a remand is necessary to ensure full 
compliance with VA's duty to assist under the Veterans Claims 
Assistance Act (VCAA) and to further develop the record.  

Initially, the record provides that the Veteran receives 
Social Security Administration (SSA) disability benefits, 
with a disability onset in December 1987.  It is unclear for 
what disability the Veteran receives SSA disability benefits.  
When VA has notice that a veteran is receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting SSA disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The RO should request copies of the Veteran's 
SSA medical records and any determination of benefits made by 
SSA.

Further, the Board observes that the Veteran's service 
treatment records are unavailable.  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Veteran. App. 635 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991)(holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).  
While an initial request for the Veteran's service treatment 
records was made through a PERS request, there is no 
documentation that the RO sought alternative methods for 
obtaining these records.  The Veteran was not notified of 
VA's inability to obtain these records.  Thus, on remand, the 
Veteran should be given an opportunity to supplement the 
record with additional evidence, to include any service 
treatment records that he may possess. 

Because the matter must be remanded to obtain SSA records, 
the Board takes this opportunity to further develop the 
record.  Private treatment records from Dr. L. C. Rao, of 
Ohio Chest Physicians, are dated from October 2003 to July 
2006 and indicate treatment for COPD, emphysema, pneumonia, 
and a chronic lung disease.  These treatment records appear 
to be incomplete.  Specifically, treatment notes, dated in 
December 2003, November 2005, and July 2006, refer to 
additional notes authored by individuals named "Colleen" 
and "Susan," which apparently contain details of the 
Veteran's medical history and physical condition.  The 
November 2005 treatment note also refers to pulmonary 
function studies which were taken three years earlier.  These 
referenced notes have not been associated with the claims 
file.  The Board finds that they may be relevant to 
determining the onset and etiology of the Veteran's lung 
disorder and thus relevant to the adjudication of this claim.  
Therefore, the RO should assist the Veteran in obtaining 
these records in accordance with 38 C.F.R. § 3.159(e).  

If the above-mentioned records indicate service incurrence 
and possible nexus between his current disabilities and his 
military service, the RO should schedule a medical 
examination to establish whether the Veteran's lung condition 
is etiologically related to his military service.  See  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the Veteran and request that he 
provide any service treatment records 
in his possession. 

2.	The RO should obtain the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate 
them in the claims file.  All efforts 
to obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

3.	The RO should assist the Veteran in 
obtaining the additional medical 
records relevant to the Veteran's 
claim, to include the treatment notes 
from the Ohio Chest Physicians authored 
by "Colleen" and "Susan" and 
relating to the Veteran's medical 
history and physical condition as well 
as past pulmonary studies dated prior 
to November 2005.  All efforts to 
assist the Veteran in obtaining these 
non-Federal records should be well 
documented and should comply with 
38 C.F.R. § 3.159(e).  

4.	Then, after obtaining the above-
mentioned records, and if and only if 
the records indicate an incurrence and 
possible nexus, the RO should schedule 
the Veteran for a VA examination to 
determine (1) the diagnosis of his lung 
disability, and (2) whether such a 
disorder is as likely as not 
etiologically related to service, to 
include the Veteran's in-service smoke 
exposure.  The claims folder and a copy 
of this Remand must be made available 
to, and be reviewed by, the examiner 
prior to the examination, and he or she 
should accomplish any indicated special 
tests, studies or additional 
consultations

5.	Then, the RO should readjudicate the 
claim on the merits.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


